Citation Nr: 1821113	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic disorder (PTSD), anxiety, and bi-polar disorder. 

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agents.
 

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from November 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD, major anxiety, and bipolar condition, as well as service connection for diabetes mellitus. 

The Veteran testified at a video conference hearing before the undersigned Veteran Law Judge (VLJ) in January 2018 and transcript of the hearing is of record.  The Veteran has submitted additional evidence that was not considered by the Agency of Original Jurisdiction (AOJ).  However, the Veteran did waive review of the additional evidence by AOJ.  See 38 C.F.R. § 20.1304 (c) (2016).

At the time of the hearing, the undersigned discussed the next steps in this appeal.   In the below, the Board has taken a sympathetic review of the record.  After this review, the Board finds, however, that there is not an outstanding duty to notify and assist in this appeal and that, unfortunately, the evidence weighs against these two claims of service connection.

FINDINGS OF FACTS

1. The Veteran does not have a competent diagnosis of PTSD, anxiety, or bipolar disorder. 

2. The Veteran has not established that he was exposed to herbicide agents, to include Agent Orange, in service. 






CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for acquired psychiatric disability, to include PTSD, anxiety, and bi-polar disorder have not been met. 38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.304 (2017).

2. The criteria for service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duty to notify and assist in this appeal and the Veteran has not asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With respect to the claim for acquired psychiatric disability, the Veteran was provided a VA examination in February 2014; as discussed in greater details below, the Board finds this examination adequate upon which to adjudicate the merits of this appeal.

However, the Veteran was not afforded a VA examination for his claim of entitlement to service connection for diabetes.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion only where there is an indication in the record that a veteran's disability may be associated with active service. 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
Here, as explained in detail below, the basis of the diabetes claim is that the Veteran was exposed to an herbicide agent.  The Veteran does not contend nor does the evidence show that his diabetes started during service.  As discussed below, the evidence does not establish exposure to herbicide, and thus, cannot be the basis of establishing service connection. Therefore, the Board finds that there is not a duty to assist by obtaining a medical opinion. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159 (c) (2017) have been satisfied for the issue adjudicated below.

II. Service connection 

The Veteran contends that service connection for acquired psychiatric disorder and diabetes is warranted. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C. §§ 1110, 1131(2012); 38 C.F.R. § 3.303 (a) (2017).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD requires a medical diagnosis; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f) (2017).

A. Acquired psychiatric disorder 

The Veteran asserts that he has PTSD, anxiety, and bipolar disorder due to his military service. 

In this case, the medical evidence of record does not reflect a diagnosis of bipolar disorder.  Absent competent medical evidence that shows diagnosis of bipolar disorder, a current disability cannot be established.  Therefore, the first element based on bipolar is not warranted, and the Board need not discuss the remaining elements of a service connection claim based on this condition. 

Similarly, the preponderance of the medical evidence of record weighs against a finding of a current diagnosis of anxiety.  The Psychiatry consult note from June 2011 shows that anxiety was ruled out.  Furthermore, the Veteran was not diagnosed with anxiety in the February 2014 VA examination.  Treatment records also reflect that the Veteran also denies having anxiety numerous times.  While a July 2011 Mountain Home VA medical Center shows a diagnosis of anxiety, the record does not reflect that the diagnosis was a result of psychological evaluation.  Therefore, this medical record has less probative value than multiple psychological evaluations where the Veteran was not diagnosed with anxiety.  Without competent evidence showing a current diagnosis of anxiety, the Board finds that service connection based on anxiety is not warranted. 

In addition, the Board finds that the evidence of records weighs against a finding of current diagnosis of PTSD. A diagnosis for PTSD must comply with 38 C.F.R. § 4.125 (a) (2017), which provides that the diagnosis must be in accordance with Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), or must be supported by findings in the examination report. 38 C.F.R. §§ 3.304, 4.125 (2017).  Based on certification date, the DSM-5 applies to this appeal.

The Board notes that there is some evidence of a current or previous diagnosis of PTSD. In particular, medical records from Mountain Home VA medical Center dated June 2011 and December 2011, as well as a December 2017 medical record from Johnson City Medical Center show diagnosis of PTSD.  These records, however, do not reflect that the diagnosis was in accordance with DSM-5.  Nor do these records contain an evaluation and full discussion of the Veteran's social and medical history or offer complete rational to support the diagnosis.  Therefore, these records are significantly less probative than the February 2014 VA examination of record.

In sum, the most probative evidence of record is from the February 2014 VA examination because the examiner considered the Veteran's complete medical history, evaluated the Veteran's symptoms under DSM-5, and provided thorough analysis to support the conclusion.  Therefore, the Board finds that the most probative evidence establishes that the Veteran does not have a current diagnosis of PTSD. 

The Board has considered the Veteran's own statements made in support of his claim. However, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of diagnosing his condition. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Because the competent evidence of record does not establish a current disability, the Board need not discuss the other elements of a service connection claim regarding the claim for PTSD, bi-polar disorder or anxiety. 

Notably, the Board has also considered whether service connection was appropriate for unspecified depressive disorder because the Veteran was diagnosed with the condition during the February 2014 VA examination, which establishes current disability.  The Veteran reported that his depression started in 2002-decades after his separation from the military.  Therefore, the Veteran's lay statement does not establish the second element of a service connection claim.  Notwithstanding, even if there was some evidence showing the second element, the record does not have a positive nexus opinion to meet the third requirement for service connection. To the contrary, the February 2014 examiner has indicated that the condition is not etiologically related to his military service.  Rather his depression is related to his forced retirement in 2002.  The Board recognizes that the examiner did not use the preferred language (less likely than not) when offering this negative nexus opinion.  But, the examiner's language shows that there is more than fifty percent likelihood that the Veteran's depression is not related to his military service and therefore is adequate to conclude that service connection based on diagnosis of unspecified depressive disorder is not warranted. 

After weighing all of the evidence, the Board finds the preponderance of the evidence of record is against the claim for service connection for acquired psychiatric disability, to include posttraumatic disorder (PTSD), anxiety, and bi-polar disorder. See 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. Diabetes 

The Veteran is seeking service connection for his diabetes based on exposure to herbicide known as Agent Orange during his military service. 

VA medical records reflect that the Veteran has a current diagnosis of diabetes, which satisfies the first element of a service connection claim. 

However, the evidence of record does not establish that the Veteran was exposed to herbicide agent, particularly Agent Orange in service to satisfy the second element of a service connection claim.  The Veteran initially claimed exposure to Agent Orange while on temporary duty assignment in Vietnam.  He later testified that he was in fact never in Vietnam during the hearing.  See hearing transcript at 11. Neither his DD 214 form nor his service treatment records (STR) show service in Vietnam.  During the hearing, the Veteran testified that he had to load 30 gallons of black barrels with no marking on them, on planes traveling to Vietnam. See Id.  His testimony indicates that he believes the barrels were full of Agent Orange. See hearing transcript at 11.  However, admittedly, the Veteran did not know what was in the barrels.  See hearing transcript at 12.  For this reason, the Board finds that the Veteran's testimony does not constitute competent evidence to establish exposure to Agent Orange because he does not have the requisite specialized knowledge to state that herbicide under 38 C.F.R. § 3.307 (a)(6) (2017) were in the barrels he loaded.    Absent a showing of exposure to herbicide, the Veteran's claim does not satisfy the second element of a service connection claim. 

Furthermore, absent credible evidence of exposure to Agent Orange, the nexus element of a service connection claim cannot be presumptively satisfied.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved. Service connection for diabetes mellitus, type II, is not warranted.



ORDER

Service connection for acquired psychiatric disability, to include PTSD, anxiety, and bi-polar disorder is denied. 

Service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


